DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcel (CH 716152) in view of Magley (US 2013/0299522).
Regarding claims 1 and 8, Marcel discloses a pour spout (2, 3, fig.1-3) comprising: a spout section (2) having an elongate tubular body defining a liquid flow channel (channel in 2), the body having a fluted or corrugated configuration rendering the body flexible or bendable; a dispensing orifice at a dispensing end of the pour spout (see outlet of 2 in fig.1); an attachment end (threaded end of 2 as shown in fig.1) at an end of the body opposite the dispensing end, the attachment end having a liquid inlet orifice (central channel of 2, see fig.1); and a vent section (3) joined to the attachment end of the body (via threads 5 of 3), wherein the vent section includes an air vent (6) that defines an air flow path (air path from 6 to 9), which directs air from outside of the vent section of the pour spout along the air flow path toward a container interior through a vent tube (7) aligned with the liquid inlet orifice at the attachment end while bypassing the liquid flow channel (channels 6, 9, 7 are independent of channel in 2).  
Marcel is silent in disclosing the body having a fluted or corrugated configuration rendering the body flexible or bendable; and the body is collapsible in a lengthwise direction. However, Magley teaches a pour spout (14) comprising: a spout section (24) having an elongate tubular body defining a liquid flow channel (16), the body having a fluted or corrugated ([0032]) configuration rendering the body flexible or bendable ([0035]); and the body is collapsible in a lengthwise direction (see shape of 24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the body of the spout section of Marcel to a flexible corrugated one as taught by Magley in order to reach difficult locations in dispensing the fluid.
Regarding claim 2, Marcel discloses the air vent has a flow path in part along an annular wall of the vent section (area 6).  
Regarding claim 5, Marcel discloses the air vent includes an enclosed space with a vent opening that communicates with a vent tube and a vent opening to air outside of the pour spout (see location of 6).  
Regarding claim 6, Marcel is silent in disclosing the vent tube includes a one-way valve arranged to allow air to flow from a vent opening through the vent tube to an air outlet but to prevent air or liquid from flowing from the air outlet of the vent tube to the vent opening. However, Magley teaches a pour spout (14) having a vent tube (18) includes a one-way valve ([0032], 20) arranged to allow air to flow from a vent opening through the vent tube to an air outlet but to prevent air or liquid from flowing from the air outlet of the vent tube to the vent opening ([0035-0036], see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a vent valve as taught by Magley to the vent tube of  Marcel in order to prevent effectively the escape of fluid and yet allowing air to pass (see Magley [0035]).
Regarding claim 7, Marcel discloses the air flow path is a circuitous path (see path from 6 to 7).  
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/16/2022